Exhibit 10.3




INVESTORS' RIGHTS AGREEMENT

THIS INVESTORS' RIGHTS AGREEMENT (this "Agreement") is made as of the 24th day
of October, 2011, by and among COUPON EXPRESS, INC., a Nevada corporation (the
“Company"), each of the investors listed on Schedule A hereto, each of which is
referred to in this Agreement as an "Investor," have purchased Cumulative
Convertible Senior Notes (“Senior Notes”) and Warrants (“Warrants”) of the
Company.

RECITALS

WHEREAS, the Senior Notes are convertible into the Company’s Series A Preferred
Stock, par value $0.001 (“Preferred Stock”);

WHEREAS, the Preferred Stock is convertible into, and the Warrants are
exercisable for, the Company’s Common Stock, $0.001 par value; and

WHEREAS, the parties desire for this Agreement to govern the rights of the
Investors to cause the Company to register shares of Common Stock issuable to
the Investors, to receive certain information from the Company, and to
participate in future equity offerings by the Company, and to govern certain
other matters as set forth in this Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

1.

Definitions.  For purposes of this Agreement:

1.1

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including without limitation any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

1.2

“Common Stock” means shares of the Company's common stock, par value $0.001 per
share.

1.3

“Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.




--------------------------------------------------------------------------------

1.4

“Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.

1.5

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

1.6

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities.

1.7

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

1.8

 “GAAP” means generally accepted accounting principles in the United States.

1.9

“Holder” means any holder of Registrable Securities who is a party to this
Agreement.

1.10

“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

1.11

“Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

1.12

 “Major Investor” means any Investor that, individually or together with such
Investor's Affiliates, holds at least 50% of the Registrable Securities then
outstanding.

1.13

“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

1.14

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

1.15

“Purchase Agreement” means that certain Cumulative Convertible Senior Note and
Warrant Purchase Agreement, dated October 21, 2011, between the Company and the
purchasers party thereto.




2

 

--------------------------------------------------------------------------------

1.16

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Preferred Stock which in turn is issuable upon conversion of
the Senior Notes; (ii) any Common Stock, or any Common Stock issued or issuable
(directly or indirectly) upon conversion and/or exercise of any other securities
of the Company, held by the Investors as of the date hereof; and (iii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clauses (i) and (ii) above; excluding in all cases,
however, (A) any Registrable Securities sold by a Person in a transaction in
which the applicable rights under this Agreement are not assigned pursuant to
Section 5.1 and (B) shares that have been sold pursuant to SEC Rule 144 or under
a registration statement, and excluding for purposes of Section 2 any shares for
which registration rights have terminated pursuant to Section 2.13 of this
Agreement.

1.17

“Registrable Securities then outstanding” means the number of shares determined
by adding the number of shares of outstanding Common Stock that are Registrable
Securities and the number of shares of Common Stock that are Registrable
Securities  issuable (directly or indirectly) pursuant to then exercisable
and/or convertible securities.

1.18

“Restricted Securities” means the securities of the Company required to bear the
legend set forth in Section 2.12(b) hereof.

1.19

“SEC” means the Securities and Exchange Commission.

1.20

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

1.21

“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.

1.22

 "Securities Act" means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

1.23

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.

1.24

“Senior Notes” shall have the meaning specified in the preamble.

1.25

“Warrants” shall have the meaning specified in the preamble.

2.

Registration Rights. The Company covenants and agrees as follows:

2.1

Demand Registration.




3

 

--------------------------------------------------------------------------------

(a)

Form S-1 Demand. If at any time the Company receives a request from the Holders
of a majority of the Registrable Securities then outstanding that the Company
file a Form S-1 registration statement with respect to Registrable Securities,
then the Company shall (i) within ten (10) days after the date such request is
given, give notice thereof (the "Demand Notice") to all Holders other than the
Initiating Holders; and (ii) as soon as practicable, and in any event within
ninety (90) days after the date such request is given by the Initiating Holders,
file a Form S-1 registration statement (or other form the Company is eligible to
file to effect the registration of the Registrable Securities specified in the
Demand Notice under the Securities Act covering all Registrable Securities, in
accordance with the intended method of disposition specified in such Demand
Notice, that the Initiating Holders requested to be registered and any
additional Registrable Securities requested to be included in such registration
by any other Holders, as specified by notice given by each such Holder to the
Company within twenty (20) days of the date the Demand Notice is given, and in
each case, subject to the limitations of Section 2.1(b) and Section 2.3.

(b)

Notwithstanding the foregoing obligations, if the Company furnishes to Holders
requesting a registration pursuant to this Section 2.1 a certificate signed by
the Company's chief executive officer stating that in the good faith judgment of
the Company's Board of Directors it would be materially detrimental to the
Company and its stockholders for such registration statement to either become
effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, then the
Company shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than ninety (90) days after the
request of the Initiating Holders is given; provided, however, that the Company
may not invoke this right more than once in any twelve (12) month period.

(c)

The Company shall not be obligated to effect, or to take any action to effect,
any registration pursuant to Section 2.1(a) (i) during the period that is thirty
(30) days before the Company's good faith estimate of the date of filing of, and
ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective, and provided further such registration does not
include securities owned by directors and officers of the Company and is not
otherwise an Excluded Registration; or (ii) after the Company has effected one
registration pursuant to Section 2.1(a); A registration shall not be counted as
"effected" for purposes of this Section 2.1(c) until such time as the applicable
registration statement has been declared effective by the SEC and such
registration statement has remained effective for a period of not less than one
year, with such period extended to the extent any stop order, injunction or
other commission or governmental agency orders precludes the use of such
registration statement by the Holders, unless the Initiating Holders withdraw
their request for such registration, elect not to pay the registration expenses
therefor, and forfeit their right to one demand registration statement pursuant
to Section 2.6, in which case such withdrawn registration




4

 

--------------------------------------------------------------------------------

statement shall be counted as "effected" for purposes of this Section 2.1(c).

2.2

Company Registration. If the Company proposes to register (including, for this
purpose, a registration effected by the Company for stockholders other than the
Holders) any of its Common Stock under the Securities Act in connection with the
public offering of such securities solely for cash (other than in an Excluded
Registration), the Company shall, at such time, promptly give each Holder notice
of such registration. Upon the request of each Holder given within twenty (20)
days after such notice is given by the Company, the Company shall, subject to
the provisions of Section 2.3, cause to be registered all of the Registrable
Securities that each such Holder has requested to be included in such
registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration. The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.6.

2.3

Underwriting Requirements.

(a)

If, pursuant to Section 2.1, the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2.1, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder's Registrable
Securities in such registration shall be conditioned upon such Holder's
participation in such underwriting and the inclusion of such Holder's
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.3, if
the managing underwriter(s) advise(s) the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 100 shares.

(b)

In connection with any offering involving an underwriting of shares of the
Company's capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders' Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole




5

 

--------------------------------------------------------------------------------

discretion determine will not jeopardize the success of the offering by the
Company. If the total number of securities, including Registrable Securities,
requested by stockholders to be included in such offering exceeds the number of
securities to be sold (other than by the Company) that the underwriters in their
reasonable discretion determine is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such securities, including Registrable Securities, which the underwriters and
the Company in their sole discretion determine will not jeopardize the success
of the offering. If the underwriters determine that less than all of the
Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated among the selling Holders in proportion (as nearly as
practicable to) the number of Registrable Securities owned by each selling
Holder or in such other proportions as shall mutually be agreed to by all such
selling Holders. To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares. Notwithstanding the
foregoing, in no event shall the number of Registrable Securities included in
the offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering. For purposes
of the provision in this Section 2.3(b) concerning apportionment, for any
selling Holder that is a partnership, limited liability company, or corporation,
the partners, members, retired partners, retired members, stockholders, and
Affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
"selling Holder," and any pro rata reduction with respect to such "selling
Holder" shall be based upon the aggregate number of Registrable Securities owned
by all Persons included in such "selling Holder," as defined in this sentence.

(c)

For purposes of Section 2.1(c) a registration shall not be counted as "effected"
if, as a result of an exercise of the underwriter's cutback provisions in
Section 2.3(a), fewer than all of the total number of Registrable Securities
that Holders have requested to be included in such registration statement are
actually included, unless otherwise agreed to by the Holders of a majority of
the Registrable Securities then outstanding.

2.4

Obligations of the Company. Whenever required under this Section 2 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably possible:

(a)

prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one year or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that such one year period shall be extended for a
period of time equal to the period the Holder refrains, at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any securities included in such registration;

(b)

prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with




6

 

--------------------------------------------------------------------------------

such registration statement, as may be necessary to comply with the Securities
Act in order to enable the disposition of all securities covered by such
registration statement;

(c)

furnish to the selling Holders such numbers of copies of a prospectus, including
a preliminary prospectus, as required by the Securities Act, and such other
documents as the Holders may reasonably request in order to facilitate their
disposition of their Registrable Securities;

(d)

use its commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue-sky
laws of such jurisdictions as shall be reasonably requested by the selling
Holders; provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

(e)

in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(f)

use its commercially reasonable efforts to cause all such Registrable Securities
covered by such registration statement to be listed on a national securities
exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Company are then listed;

(g)

provide a transfer agent and registrar for all Registrable Securities registered
pursuant to this Agreement and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(h)

promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company's officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

(i)

notify each selling Holder, promptly after the Company receives notice thereof,
of the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

(j)

after such registration statement becomes effective, notify each selling Holder
of any request by the SEC that the Company amend or supplement such registration
statement or prospectus.




7

 

--------------------------------------------------------------------------------

(k)

make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of a registration statement, or the lifting of any suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction, as soon as practicable;

(l)

cooperate with the selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends unless
required by applicable law; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two business days prior to the closing of any sale of
Registrable Securities to the underwriters; and

(m)

enter into such agreements (including an underwriting agreement) and take all
such other reasonable actions in connection therewith in order to expedite or
facilitate the disposition of such Registrable Securities and in connection
therewith, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities
with respect to the registration statement, prospectus and documents
incorporated by reference, if any, in form, substance and scope as are
customarily made by issuers in similar offerings and confirm the same if and
when requested; (ii) obtain opinions of counsel to the Company (which may be the
general counsel) and updates thereof in the form, scope and substance as are
customary in similar offerings; (iii) in the case of an underwritten offering,
enter into an underwriting agreement in form, scope and substance as is
customary in underwritten offerings; (iv) furnish to each selling Holder a
signed counterpart, addressed to such Holder (and the underwriters, if any) of a
“comfort” letter, dated the effective date of such registration statement (and,
if such registration includes an underwritten public offering, dated the date of
the closing under the underwriting agreement), signed by the independent public
accountants who have certified the Company’s financial statements included in
such registration statement, covering the matters with respect to such
registration statement (and the prospectus included therein) and with respect to
events subsequent to the date of such financial statements, as are customarily
covered in accountants’ letters delivered to the underwrites in underwritten
public offerings of securities and such other financial matters as such Holder
(or the underwrites, if any) may reasonably request; (v) if an underwriting
agreement is entered into, the same shall set forth in full the indemnification
provisions and procedures of Section 2.8 with respect to all parties to be
indemnified pursuant to such section, with such other indemnification provisions
as are customary and acceptable to the underwriters, the selling Holders and the
Company; and (vi) the Company shall deliver such documents and certificates as
may be requested by the selling Holders and the managing underwriters, if any,
to evidence compliance with this paragraph (k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.  The above shall be done at each closing under such underwriting or
similar agreement or as and to the extent required thereunder.

2.5

Preparation; Reasonable Investigation.  In connection with the preparation and
filing of each registration statement under the Securities Act pursuant to this
Agreement, the Company shall give the selling Holders, their underwriters, and
their respective counsel and accountants, a reasonable opportunity to
participate in the




8

 

--------------------------------------------------------------------------------

preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto
(other than documents filed under the Exchange Act and incorporated by reference
therein), and shall give each of them such access to its books and records and
such opportunities to discuss the business of the Company with its officers and
the independent public accountants who have certified its financial statements
as shall be necessary in the opinion of such Holders’ and such underwiters’
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act.

2.6

Furnish Information. It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder's Registrable
Securities.  

2.7

Expenses of Registration. All expenses (other than Selling Expenses) incurred in
connection with registrations, filings, or qualifications pursuant to Section 2,
including all registration, filing, and qualification fees; printers' and
accounting fees; fees and disbursements of counsel for the Company; and the
reasonable fees and disbursements of one counsel for the selling Holders
(“Selling Holder Counsel"), shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Holders of a majority of
the Registrable Securities to be registered (in which case all selling Holders
shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be included in the withdrawn registration), unless the
Holders of a majority of the Registrable Securities agree to forfeit their right
to one registration pursuant to Section 2.1(a). All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.

2.8

Indemnification.  If any Registrable Securities are included in a registration
statement under this Section 2:

(a)

To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such




9

 

--------------------------------------------------------------------------------

Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

(b)

To the extent permitted by law, each selling Holder, severally and not jointly,
will indemnify and hold harmless the Company, and each of its directors, each of
its officers who has signed the registration statement, each Person (if any),
who controls the Company within the meaning of the Securities Act, legal counsel
and accountants for the Company, any underwriter (as defined in the Securities
Act), any other Holder selling securities in such registration statement, and
any controlling Person of any such underwriter or other Holder, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of such selling Holder expressly
for use in connection with such registration; and each such selling Holder will
pay to the Company and each other aforementioned Person any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.8(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; and provided further
that in no event shall the aggregate amounts payable by any Holder by way of
indemnity or contribution under Sections 2.8(b) and 2.8(d) exceed the proceeds
from the offering received by such Holder (net of any Selling Expenses paid by
such Holder), except in the case of fraud or willful misconduct by such Holder.

(c)

Promptly after receipt by an indemnified party under this Section 2.8 of notice
of the commencement of any action (including any governmental action) for which
a party may be entitled to indemnification hereunder, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 2.8, give the indemnifying party notice of the commencement
thereof. The indemnifying party shall have the right to participate in such
action and, to the extent the indemnifying party so desires, participate jointly
with any other indemnifying party to which notice has been given, and to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 2.8, to the extent that such failure materially
prejudices the indemnifying party's ability to defend such action. The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8.

(d)

To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of




10

 

--------------------------------------------------------------------------------

competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such
case, notwithstanding the fact that this Section 2.8 provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11 (f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder's
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses) paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.

(e)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(f)

Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

2.9

Reports Under Exchange Act. With a view to making available to the Holders the
benefits of SEC Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration, the Company shall:

(a)

make and keep available adequate current public information, as those terms are
understood and defined in SEC Rule 144;

(b)

use commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and




11

 

--------------------------------------------------------------------------------

(c)

furnish to any Holder, so long as the Holder owns any Registrable Securities,
promptly upon request (i) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144;
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company; and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration.

2.10

Limitations on Subsequent Registration Rights. From and after the date of this
Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding enter into
any agreement with any holder or prospective holder of any securities of the
Company that (i) would provide to such holder the right to include securities in
any registration on other than a subordinate basis after all Holders have had
the opportunity to include in the registration and offering all shares of
Registrable Securities that they wish to so include or (ii) allow such holder or
prospective holder to initiate a demand for registration of any securities held
by such holder or prospective holder.

2.11

"Market Stand-off' Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company for its own behalf of shares of its Common Stock or any other equity
securities under the Securities Act on a registration statement on Form S-1, and
ending on the date specified by the Company and the managing underwriter not to
exceed ninety (90) days (which may be extended for such longer period, not to
exceed 34 days after the expiration of the 90-day period, as the underwriters of
the Company shall request in order to facilitate compliance with NASD Rule 2711
or NYSE Member Rule 472 or any successor or similar rules of regulations)), (i)
lend; offer; pledge; sell; contract to sell; sell any option or contract to
purchase; purchase any option or contract to sell; grant any option, right, or
warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock (whether
such shares or any such securities are then owned by the Holder or are
thereafter acquired) or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash, or otherwise. The foregoing provisions of this Section 2.11
shall not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement, and shall be applicable to the Holders only if all
officers and directors are subject to the same restrictions and the Company uses
commercially reasonable efforts to obtain a similar agreement from all
stockholders individually owning more than two percent (2%) of the Company's
outstanding Common Stock (after giving effect to conversion into Common Stock of
all outstanding Preferred Stock). The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.11 and
shall have the right, power, and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.11 or that are
necessary to give further effect thereto. Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the underwriters shall apply pro rata to all Holders subject to such




12

 

--------------------------------------------------------------------------------

agreements, based on the number of shares subject to such agreements.  The
Company represents and warrants that as of the date hereof, there are no
agreements granting registration rights to any Person other than this Agreement.

2.12

Restrictions on Transfer.

(a)

The Preferred Stock and the Registrable Securities shall not be sold, pledged,
or otherwise transferred, and the Company shall not recognize and shall issue
stop-transfer instructions to its transfer agent with respect to any such sale,
pledge, or transfer, except upon the conditions specified in this Agreement,
which conditions are intended to ensure compliance with the provisions of the
Securities Act. A transferring Holder will cause any proposed purchaser,
pledgee, or transferee of the Preferred Stock and the Registrable Securities
held by such Holder to agree to take and hold such securities subject to the
provisions and upon the conditions specified in this Agreement.

(b)

Each certificate or instrument representing (i) the Preferred Stock, (ii) the
Registrable Securities, and (iii) any other securities issued in respect of the
securities referenced in clauses (i), (ii) and (iii), upon any stock split,
stock dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of Section 2.12(c)) be stamped or
otherwise imprinted with a legend substantially in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in Sections 2.11 and 2.12.

(c)

The holder of each certificate representing Restricted Securities, by acceptance
thereof, agrees to comply in all respects with the provisions of this Section 2.
Before any proposed sale, pledge, or transfer of any Restricted Securities,
unless there is in effect a registration statement under the Securities Act
covering the proposed transaction, the Holder thereof shall give notice to the
Company of such Holder's intention to effect such sale, pledge, or transfer.
Each such notice shall describe the manner and circumstances of the proposed
sale, pledge, or transfer in sufficient detail and, if reasonably requested by
the Company, shall be accompanied at such Holder's expense by either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall, be
reasonably satisfactory to the Company, addressed to the




13

 

--------------------------------------------------------------------------------

Company, to the effect that the proposed transaction may be effected without
registration under the Securities Act; (ii) a "no action" letter from the SEC to
the effect that the proposed sale, pledge, or transfer of such Restricted
Securities without registration will not result in a recommendation by the staff
of the SEC that action be taken with respect thereto; or (iii) any other
evidence reasonably satisfactory to counsel to the Company to the effect that
the proposed sale, pledge, or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon the Holder of
such Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or "no
action" letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.12.  Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC Rule
144, the appropriate restrictive legend set forth in Section 2.12(b), except
that such certificate shall not bear such restrictive legend if, in the opinion
of counsel for such Holder and the Company, such legend is not required in order
to establish compliance with any provisions of the Securities Act.

2.13

Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 2.1 or Section 2.2 shall terminate upon the earliest to occur of:

(a)

when all of such Holder's Registrable Securities could be sold without
restriction under SEC Rule 144 during any 90-day period; and

(b)

the tenth anniversary of the date of this Agreement.

3.

Information and Board Rights.

3.1

Delivery of Financial Statements. Commencing after the first anniversary of the
date hereof, the Company, upon written request, shall deliver to each Investor,
provided that the Board of Directors has not reasonably determined that such
Investor is a competitor of the Company:

(a)

as soon as practicable, but in any event within ninety (90) days after the end
of each fiscal year of the Company, (i) a balance sheet as of the end of such
year, (ii) statements of income and of cash flows for such year, and (iii) a
statement of stockholders' equity as of the end of such year;

(b)

as soon as practicable, but in any event within forty-five (45) days after the
end of each of the first three (3) quarters of each fiscal year of the Company,
unaudited statements of income and of cash flows for such fiscal quarter, and an
unaudited balance sheet and a statement of stockholders' equity as of the end of
such fiscal quarter, all prepared in accordance with GAAP (except that such
financial statements may (i) be subject to normal year­end audit adjustments and
(ii) not contain all notes thereto that may be required in accordance with
GAAP);




14

 

--------------------------------------------------------------------------------

(c)

as soon as practicable, but in any event within forty-five (45) days after the
end of each of the first three (3) quarters of each fiscal year of the Company,
a statement showing the number of shares of each class and series of capital
stock and securities convertible into or exercisable for shares of capital stock
outstanding at the end of the period, the Common Stock issuable upon conversion
or exercise of any outstanding securities convertible or exercisable for Common
Stock and the exchange ratio or exercise price applicable thereto, and the
number of shares of issued stock options and stock options not yet issued but
reserved for issuance, if any, all in sufficient detail as to permit the Major
Investors to calculate their respective percentage equity ownership in the
Company, and certified by the chief financial officer or chief executive officer
of the Company as being true, complete, and correct;

(d)

as soon as practicable, but in any event within thirty (30) days of the end of
each month, an unaudited income statement and statement of cash flows for such
month, and an unaudited balance sheet and statement of stockholders' equity as
of the end of such month, all prepared in accordance with GAAP (except that such
financial statements may (i) be subject to normal year-end audit adjustments and
(ii) not contain all notes thereto that may be required in accordance with
GAAP);

(e)

as soon as practicable, but in any event thirty (30) days before the end of each
fiscal year, a budget and business plan for the next fiscal year (collectively,
the "Budget"), approved by the Board of Directors and prepared on a monthly
basis, including balance sheets, income statements, and statements of cash flow
for such months and, promptly after prepared, any other budgets or revised
budgets prepared by the Company;

(f)

with respect to the financial statements called for in Section 3.1(a), Section
3.1(b) and Section 3.1(d), an instrument executed by the chief financial officer
and chief executive officer of the Company certifying that such financial
statements were prepared in accordance with GAAP consistently applied with prior
practice for earlier periods (except as otherwise set forth in Section 3.1(b)
and Section 3.1(d)) and fairly present the financial condition of the Company
and its results of operation for the periods specified therein; and

(g)

 such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as any Major Investor may from
time to time reasonably request; provided, however, that the Company shall not
be obligated under this Section 3.1 to provide information (i) that the Company
reasonably determines in good faith to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

Notwithstanding anything else in this Section 3.1 to the contrary, the Company
may




15

 

--------------------------------------------------------------------------------

cease providing the information set forth in this Section 3.1 during the period
starting with the date sixty (60) days before the Company's good-faith estimate
of the date of filing of a registration statement if it reasonably concludes it
must do so to comply with the SEC rules applicable to such registration
statement and related offering; provided that the Company's covenants under this
Section 3.1 shall be reinstated at such time as the Company is no longer
actively employing its commercially reasonable efforts to cause such
registration statement to become effective.

3.2

Inspection. The Company shall permit each Major Investor (provided that the
Board of Directors has not reasonably determined that such Major Investor is a
competitor of the Company), at such Major Investor's expense, to visit and
inspect the Company's properties; examine its books of account and records; and
discuss the Company's affairs, finances, and accounts with its officers, during
normal business hours of the Company as may be reasonably requested by the Major
Investor; provided, however, that the Company shall not be obligated pursuant to
this Section 3.2 to provide access to any information that it reasonably and in
good faith considers to be a trade secret or confidential information (unless
covered by an enforceable confidentiality agreement, in form acceptable to the
Company) or the disclosure of which would adversely affect the attorney-client
privilege between the Company and its counsel.

3.3

Observation Rights.  The holders of (i) a majority of the Series A Preferred
Stock, voting as a separate class, or (ii) if a majority of the outstanding
aggregate principal amount of Notes shall not have been converted into Series A
Preferred Stock at such time, a majority of the then outstanding aggregate
principal balance of the Notes, shall be entitled to have one representative
attend all meetings of the Board of Directors of the Company in a nonvoting
observer capacity and to receive notice, consents, minutes and other materials
that it provides to its Board of Directors; provided, that the Major Investor
shall, and shall cause each of its representatives who may have access to any of
the information made available at any meeting of the Company’s Board of
Directors or provided by the Company to its Board of Directors, hold in
confidence and not disclose or use, directly or indirectly any such information,
other than in connection with the investment in the Company; provided further,
that the Company reserves the right not to provide information to the Major
Investor or its representatives and to exclude them from any meeting or portion
thereof if attendance at such meeting by them would adversely affect the
attorney-client privilege between the Company and its counsel or if the Major
Investor or its representatives is or becomes a competitor, or affiliated in any
manner with a competitor, of the Company.

3.4

Confidentiality. Each Investor agrees that such Investor will keep confidential
and will not disclose, divulge, or use for any purpose (other than to monitor
its investment in the Company) any confidential information obtained from the
Company pursuant to the terms of this Agreement (including notice of the
Company's intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 3.4 by such Investor), (b) is or has
been independently developed or conceived by the Investor without use of the
Company's confidential information, or (c) is or has been made known or
disclosed to the Investor by a third party without a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that an Investor may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their




16

 

--------------------------------------------------------------------------------

services in connection with monitoring its investment in the Company; (ii) to
any prospective purchaser of any Registrable Securities from such Investor, if
such prospective purchaser agrees to be bound by the provisions of this Section
3.4; (iii) to any existing Affiliate, partner, member, stockholder, or wholly
owned subsidiary of such Investor in the ordinary course of business, provided
that such Investor informs such Person that such information is confidential and
directs such Person to maintain the confidentiality of such information; or (iv)
as may otherwise be required by law, provided that the Investor promptly
notifies the Company of such disclosure and takes reasonable steps to minimize
the extent of any such required disclosure.  Company agrees not to divulge any
confidential information to any Investor without such Investor’s prior consent.

4.

Additional Covenants.

4.1

Matters Requiring Director Approval. The Company shall not, without approval of
the Board of Directors (in addition to any approval required under the Preferred
Stock):

(a)

make, or permit any subsidiary to make, any loan or advance to, or own any stock
or other securities of, any subsidiary or other corporation, partnership, or
other entity unless it is wholly owned by the Company;

(b)

make, or permit any subsidiary to make, any loan or advance to any Person,
including, without limitation, any employee or director of the Company or any
subsidiary, except advances and similar expenditures in the ordinary course of
business or under the terms of an employee stock or option plan approved by the
Board of Directors;

(c)

guarantee, directly or indirectly, or permit any subsidiary to guarantee,
directly or indirectly, any indebtedness except for trade accounts of the
Company or any subsidiary arising in the ordinary course of business;

(d)

make any investment inconsistent with any investment policy approved by the
Board of Directors;

(e)

incur any aggregate indebtedness in excess of $100,000 that is not already
included in a budget approved by the Board of Directors, other than trade credit
incurred in the ordinary course of business;

(f)

otherwise enter into or be a party to any transaction with any director,
officer, or employee of the Company or any "associate" (as defined in Rule 12b-2
promulgated under the Exchange Act) of any such Person, except for transactions
contemplated by this Agreement, the Purchase Agreement; transactions resulting
in payments to or by the Company in an aggregate amount less than $100,000 per
year; or transactions made in the ordinary course of business and pursuant to
reasonable requirements of the Company's business and upon fair and reasonable
terms that are approved by a majority of the Board of Directors;

(g)

hire, terminate, or change the compensation of the executive officers, including
approving any option grants or stock awards to executive officers;




17

 

--------------------------------------------------------------------------------

(h)

change the principal business of the Company, enter new lines of business, or
exit the current line of business;

(i)

sell, assign, license, pledge, or encumber material technology or intellectual
property, other than licenses granted in the ordinary course of business; or

(j)

enter into any corporate strategic relationship involving the payment,
contribution, or assignment by the Company or to the Company of money or assets
greater than $100,000.

4.2

Board Matters. The Board of Directors shall be comprised of five (5) directors
and meet at least quarterly in person in accordance with an agreed-upon
schedule. The Company shall reimburse the directors for all reasonable
out-of-pocket travel expenses incurred (consistent with the Company's travel
policy) in connection with attending meetings of the Board of Directors. In
addition to any manner of calling for special meetings of the Board of Directors
in the Company’s Bylaws, the holders of (i) a majority of the Series A Preferred
Stock, voting as a separate class, or (ii) if a majority of the outstanding
aggregate principal amount of Notes shall not have been converted into Series A
Preferred Stock at such time, a majority of the then outstanding aggregate
principal balance of the Notes, may call a special meeting of the Board of
Directors at any time by written notice to the Board of Directors, provided that
the right to call a special meeting in accordance with this Section 4.2, shall
be limited to two (2) meetings within any twelve month period.

4.3

Independent Director.  One director shall at all times (i) be independent of the
Company, its executive officers and directors and their respective affiliates
and (ii) approved by the holders of (i) a majority of the Series A Preferred
Stock, voting as a separate class, or (B) if a majority of the outstanding
aggregate principal amount of Notes shall not have been converted into Series A
Preferred Stock at such time, a majority of the then outstanding aggregate
principal balance of the Notes. The Board of Directors shall take all actions in
support of such designee for election to the Board of Directors, whether at an
annual shareholders meeting, a special meeting or action by written consent.

4.4

Successor Indemnification. If the Company or any of its successors or assignees
consolidates with or merges into any other Person and is not the continuing or
surviving corporation or entity of such consolidation or merger, then to the
extent necessary, proper provision shall be made so that the successors and
assignees of the Company assume the obligations of the Company with respect to
indemnification of members of the Board of Directors as in effect immediately
before such transaction, whether such obligations are contained in the Company's
Bylaws, its Certificate of Incorporation, or elsewhere, as the case may be.

4.5

Annual Budget and Business Plan.  Prior to the beginning of each fiscal year,
the Board shall prepare a business plan and budget for the succeeding fiscal
year that shall be approved by the holders of (i) a majority of the Series A
Preferred Stock, voting as a separate class, or (ii) if a majority of the
outstanding aggregate




18

 

--------------------------------------------------------------------------------

principal amount of Notes shall not have been converted into Series A Preferred
Stock at such time, a majority of the then outstanding aggregate principal
balance of the Notes.

4.6

Right of First Refusal.  The Company hereby grants to each Investor the right of
first refusal to purchase that portion of all “New Securities” (as defined
below) from the date hereof until the later of (i) three years or (ii) that date
when the Holders own, in the aggregate, less than 25% of the Shares of Common
Stock (on an as converted or exercised basis) owned by the Investors, in the
aggregate, on the closing of the transactions effected in connection with the
purchase of Senior Notes  by the Investors party hereto (the date hereof
referred to as the “Closing”) as the number of shares owned and/or issuable or
purchasable under convertible debt, equity securities, options, warrants or
other rights held by each such  Investor on the date that each receives the
“Offer” (as defined below) bears to the total number of shares of the Company
issued and outstanding on the date of the Offer on the following terms and
conditions (the “Preemptive Rights”);

(a)

“New Securities” shall mean any capital stock of the Company issued after the
Closing, whether now authorized or not, and rights, options, or warrants to
purchase said capital stock, and securities of any type whatsoever that are, or
may become, convertible into said common stock or preferred stock of the Company
issued after the Closing; provided, however, that “New Securities” shall not
include (i) existing indebtedness of the Company which is convertible into
shares of the Company’s Common Stock and the shares issuable thereunder, (ii)
options and/or warrants to employees and consultants of the Company at exercise
prices no less than fair market value on date of grant (adjusted appropriately
for stock splits, combinations and the like), and (iii) any Common Stock or
other securities issued or issuable under the Transaction Documents (as defined
in the Purchase Agreement) or the anti-dilution provisions thereof.

(b)

If the Company intends to issue New Securities after the Closing, it shall give
written notice of its intention, describing the type of New Securities, the
price, and the terms upon which the Company proposes to issue the same (the
“Offer”).  With respect to any New Securities proposed to be issued for assets
or property other than cash, the price set forth in the notice shall be based
upon the fair market value of such assets or property as determined by the Board
of Directors of the Company in its reasonable good faith judgment.  The
Investors shall each have twenty (20) days from the effective date of such
notice to agree to purchase its respective portion of the New Securities for the
cash equivalent price and upon the other general terms specified in the Offer by
giving written notice to the Company and stating therein the quantity of New
Securities to be purchased accompanied by the cash equivalent purchase price as
set forth in the Offer.

(c)

If any Investor fails to notify the Company during such twenty (20) day notice
period of its respective election to exercise its respective Preemptive Rights,
the Company will give notice to those Investors who have exercised their
respective Preemptive Rights who will then have an additional ten (10) day
period (the “Secondary Preemptive Right”) to purchase such portion of the New
Securities as to




19

 

--------------------------------------------------------------------------------

which Investors have not initially exercised their rights to purchase, pro-rata
in proportion to those exercising the Secondary Preemptive Right,.  If the
Company fails to sell such portion of the New Securities for which Preemptive
Rights have not been exercised on the terms set forth in the Offer within ninety
(90) days after the termination of such thirty (30) day notice period, it must
once again comply with the Preemptive Rights provisions set forth herein.

4.7

Right of Co-Sale.  

(a)

In the event that the individuals set forth in Exhibit A (“Seller”) proposes to
sell, assign, transfer or otherwise convey (herein a “sale”) any shares of
Common Stock or securities convertible into, exchangeable for or exercisable for
Common Stock (“Co-Sale Securities”), the Seller shall offer in writing to the
Investors the right to participate in such sale on the same terms and conditions
available to the Seller.  Upon written notice to the Seller within fifteen (15)
days of receipt by the Investor of notification from the Seller of the proposed
sale, each Investor may sell that number of shares of Co-Sale Securities equal
to the total number of shares to be sold by the Seller  in the transaction,
multiplied by (b) a fraction, the numerator of which is the number of shares of
Co-Sale Securities held by the Investor and the denominator of which is the
number of shares of Co-Sale Securities held by all Investors exercising co-sale
rights plus the Seller.  To the extent the Investor exercises such right of
participation, the number of shares of Co-Sale Securities that the Seller may
sell in the transaction shall be correspondingly reduced.  For purposes of this
Section 4.7(a), the number of shares of Co-Sale Securities other than Common
Stock shall be that number of shares of Common Stock the Co-Sale Securities are,
directly or indirectly,  convertible into, exchangeable for, or exercisable for.

(b)

The amount of Co-Sale Securities so transferred shall not include the sale,
assignment, transfer or other conveyance  of Co-Sale Securities by the Seller:
 (a) to the Seller’s spouse or former spouse, parents, or children or other
members of the Seller’s family (including relatives by marriage), or to a
custodian, trustee or other fiduciary for the company or other entity or person
in connection with a bona fide estate planning transaction; (b) by way of
bequest or inheritance upon death;; (c) by way of a bona fide gift or (d) by way
of any pledge of Co-Sale Securities made by the Seller pursuant to a bona fide
loan transaction with an established financial institution that creates a mere
security interest; provided, however, that any transferees pursuant to this
Section 4.7(b) shall receive and hold such Co-Sale Securities subject in all
respects to the provisions of this Agreement including, for sake of clarity, the
provisions of Section 4.7(a), and that there shall no further transfer of such
shares except in accordance herewith.

4.8

In the event that a sale under this paragraph 4.9 is deemed a liquidation under
Article 3 of the Company’s Amended and Restated Articles of Incorporation, the
provision of such Section shall control the allocation of consideration between
the participating Investors and the Seller under this paragraph 4.8.





20

 

--------------------------------------------------------------------------------

5.

Miscellaneous.

5.1

Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s Immediate
Family Member or trust for the benefit of an individual Holder or one or more of
such Holder’s Immediate Family Members; or (iii) after such transfer, holds at
least five percent (5%) of the shares of Registrable Securities then
outstanding; provided, however, that (x) the Company is, within a reasonable
time after such transfer, furnished with written notice of the name and address
of such transferee and the Registrable Securities with respect to which such
rights are being transferred; and (y) such transferee agrees in a written
instrument delivered to the Company to be bound by and subject to the terms and
conditions of this Agreement, including the provisions of Section 2.11. For the
purposes of determining the number of shares of Registrable Securities held by a
transferee, the holdings of a transferee (1) that is an Affiliate or stockholder
of a Holder; (2) who is a Holder’s Immediate Family Member; or (3) that is a
trust for the benefit of an individual Holder or such Holder’s Immediate Family
Member shall be aggregated together and with those of the transferring Holder;
provided further that all transferees who would not qualify individually for
assignment of rights shall have a single attorney-in-fact for the purpose of
exercising any rights, receiving notices, or taking any action under this
Agreement. The terms and conditions of this Agreement inure to the benefit of
and are binding upon the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.

5.2

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law.

5.3

Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5.4

Titles and Subtitles. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement.

5.5

Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the





21

 

--------------------------------------------------------------------------------

respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Section 5.5. If notice is given to the Company, a copy shall also be sent
to Meyer, Suozzi, English & Klein, P.C., 990 Stewart Avenue, Suite 300, Garden
City, New York  11530, Attention:  Richard G. Satin, Esq., Facsimile:  (516)
741-6706.   If notice is to be given to the Investors at their address as
provided to the Company and in case of a notice to the Lead Purchaser (as
defined in the Purchase Agreement of even date herewith), with a copy to:  Allan
Grauberd, Esq., Moses & Singer LLP, 405 Lexington Avenue, New York, NY
 10174-1299, Facsimile:  212-554-7700.

5.6

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that Sections 3.3, 4.2, 4.3 and 4.5 may
only be amended with the written consent of the holders of (i) a majority of the
Series A Preferred Stock, voting as a separate class, or (B) if a majority of
the outstanding aggregate principal amount of Notes shall not have been
converted into Series A Preferred Stock at such time, a majority of the then
outstanding aggregate principal balance of the Notes; provided further that the
Company may in its sole discretion waive compliance with Section 2.12(c) (and
the Company’s failure to object promptly in writing after notification of a
proposed assignment allegedly in violation of Section 2.12(c) shall be deemed to
be a waiver); and provided further that any provision hereof may be waived by
any waiving party on such party’s own behalf, without the consent of any other
party. Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Investor without the written consent of such Investor, unless such
amendment, termination, or waiver applies to all Investors in the same fashion
(it being agreed that a waiver of the provisions of Section 4 with respect to a
particular transaction shall be deemed to apply to all Investors in the same
fashion if such waiver does so by its terms, notwithstanding the fact that
certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction). The Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Section 5.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

5.7

Severability.  In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

5.8

Aggregation of Stock. All shares of Registrable Securities held or





22

 

--------------------------------------------------------------------------------

acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

5.9

Entire Agreement. This Agreement (including any Schedules and Exhibits hereto)
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

5.10

Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

[Remainder of page intentionally left blank. Signature pages follow. ]





23

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.




COMPANY:




COUPON EXPRESS, INC.




By: /s/ Eric L. Kash                                      

Name:  Eric L. Kash

Title: Chief Executive Officer







INVESTORS:




[Signature of Investor]










[Name of Investor]













[Signature Page of Investors’ Rights Agreement.]











24

 




--------------------------------------------------------------------------------






Principal Amount of

Name and Address

Cumulative Convertible Senior Notes




















25




--------------------------------------------------------------------------------



